             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

TINA McMECHEN and MADELEINE
WATSON, Individually and on Behalf
of all Similarly Situated Employees                        PLAINTIFFS

 v.                      No. 3:18-cv-218-DPM

BLACKBOARD INC.                                          DEFENDANT
                                ORDER
      The Court notes the parties' Rule 26(f) report, NQ 7. It's both
helpful and confusing. While the parties' proposed changes to the draft
Final Scheduling Order attempt to deal with the many ways this case
could develop, the Court prefers more clarity at the threshold. The
Court tried to schedule a telephone conference with counsel
(admittedly on short notice) to talk through the issues, but most of the
lawyers were unavailable.      The Court would therefore appreciate
answers to the following questions:
      1.   Do McMechen and Watson intend to pursue conditional
certification of a collective action or not? The Court doesn't understand
how this issue will get any clearer with the passage of time and the
plaintiffs-only discovery proposed.
      2.   Do McMechen and Watson's Equal Pay Act claims duplicate
their Title VII sex-based compensation discrimination claims?
     3.    Why did McMechen and Watson file this case before their
discrimination charges were addressed by the EEOC?
     4.    If the answer to No. 3 is "to address a limitations concern,"
then why not equitably toll the bar and put this case on hold for a few
months until there's clarity about the other claims? Going forward now
seems like a recipe for duplicating effort.
     5.    Do the parties intend to engage meaningfully in the EEOC
process, including mediation?
     6.    If the EEOC charges are mostly (or only) to exhaust
administrative remedies before the main event of litigation, then why
don't McMechen and Watson request their right to sue letters, and
propose broader claims, now?
     The Court is concerned, in summary, about the complexity and
uncertainty in what the parties have proposed. Please file a joint report
addressing the Court's questions, and making any other clarifications,
by 5 April 2019.
     The Court also offers some first thoughts on a few other proposals
in the report. The agreement of counsel is important; but the Court
must make an independent judgment on proposed amended pleadings
and other matters. We'll have a trial date and schedule that provides
ample time for the Court to rule on motions before trial; but the Court
cannot commit to pretrial rulings by a date certain. The trial can be later




                                   -2-
in 2020, probably June, to provide more flexibility in the schedule. Last,
all the experts must produce their reports before any expert is deposed.
                              *     *      *
     Joint report due by 5 April 2019.
     So Ordered.


                                                       (/
                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -3-
